 1

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10                               SACRAMENTO DIVISION
11
                                                Case No: 2:17-cr-00209-KJM
12
     UNITED STATES OF AMERICA,
13
                  Plaintiff,                    ORDER RE: DEFENDANT’S NOTICE OF
14                                              REQUEST AND UNOPPOSED REQUEST
                                                FOR PRODUCTION OF SEALED
15   vs.
                                                FILINGS
16   RODNEY FLUCAS,                             THE HONORABLE JUDGE KIMBERLY J.
17                                              MUELLER
                  Defendant.
18

19

20
           The Court has reviewed defendant’s unopposed request for production of sealed
21
     documents. GOOD CAUSE appearing, the Court ORDERS the Clerk to provide
22
     defendant’s appellate counsel, Brian McComas, with the following documents:
23

24         Docs #105, 106 - Government’s opposition to the motion to introduce sexual
           conduct evidence;
25

26         Doc #158 - Government supplemental briefing regarding Rule 412;
27

28
 1         Docs #249, 250 - Government opposition to motion to introduce sexual conduct
 2
           evidence;

 3         Doc #295 - Sealed exhibit in support of defense motion to depose a material
 4
           witness;

 5         Docs #164, 336 - Notice of lodging of photographs concerning Person 3's
 6
           testimony by way of CCTV;

 7         Doc #349 - Sealed documents in support of the government’s sentencing memo;
 8
           and

 9         Doc #381 – Government sealed restitution submissions.
10
           Counsel is ORDERED to maintain the documents under seal and in compliance
11
     with prior protective orders entered in the matter. IT IS SO ORDERED.
12

13   DATED: February 20, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
